DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 02/03/2021. Claims 1-19 are pending in this application. Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2007/0246555, previously cited and applied) in view of Debesa (2011/0197610, previously cited and applied) and Richardson et al. (4,680,941, previously cited and applied).
Regarding claim 1, Nishimura discloses a multi-stage fluid control system for a fluid source heat pump system, comprising: 
a first heat exchange stage (20; left side one) comprising: 

a first heat exchange stage condenser (30) fluidly coupled to the first heat exchange stage compressor (21) to receive the first refrigerant via the first heat exchange stage refrigerant tubing (see figure 3), the first heat exchange stage condenser (30) comprising a first heat exchange stage condensing path (31) for circulating fluid (see figure 3); and 
a first valve (43) coupled to a first heat exchange stage fluid output conduit (the conduit between the condenser 30 and expansion valve 43; see figure 3); 
a second heat exchange stage (20, right side one), comprising: 
a second heat exchange stage compressor (21) and a second heat exchange stage refrigerant tubing configured to hold a second refrigerant (the refrigerant circuit 20 includes refrigerant tubing to hold and circulate refrigerant; paragraph [0081]; see figure 3); 
a second heat exchange stage condenser (30) fluidly coupled to the second heat exchange stage compressor (21) to receive the second refrigerant via the second heat exchange stage refrigerant tubing (see figure 3), the second heat exchange stage condenser (30) comprising a second heat exchange stage condensing path (31) for circulating the fluid (see figure 3); and 
a second valve (43) coupled to a second heat exchange stage fluid output conduit (the conduit between the condenser 30 and expansion valve 43; see figure 3); 

wherein the second valve (43) is modulated between a first and second position (open and close positions); and 
wherein the first and second heat exchange stage modulating valve control systems (43, two of them) are configured to stage a flow of the fluid through the first and second heat exchange stage condensers (30, two of them) based on a number of compressors that are operating (activation of the heat source units 11 implies the number of operating compressors; in paragraphs [0086]-[0087], Nishimura discloses the heat source unit 11 of the second circulating pipeline 49 is activated, whereby the heat transfer water is heated and then supplied by way of flow rate control valve 43, to the high temperature side communication pipe 91; therefore, Nishimura implicitly discloses the claimed operation relationship between the first and second heat exchange stage modulating valve control systems 43 and number of operating compressors 21).
However, Nishimura fails to disclose the first heat exchange stage condenser (30) comprising a first heat exchange stage condensing coil; a first heat exchange stage modulating valve control system coupled to the first heat exchange stage fluid output conduit; the second heat exchange stage condenser (30) comprising a second heat exchange stage condensing coil; a second heat exchange stage modulating valve control system coupled to the second heat exchange stage fluid output conduit; wherein the first heat exchange stage modulating valve control system is configured to modulate the first valve (43); wherein the second heat exchange stage modulating valve control system is configured to modulate a second valve (43).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multi-stage fluid control system of Nishimura to incorporate the condenser coil which is helically wound water conduit as taught by Debesa in order to improve heat transfer between the refrigerant and water by increasing the coil surface conduct between the condensing coil and refrigerant coil.
Richardson teaches a waste heating recovery system comprises a refrigeration circuit (22) exchanges heat with a water circuit in multi-stage configuration (see figures 1-2). The system comprises a controller (50) controls the operation of solenoid valve (50) in response to operation condition (temperature of discharge refrigerant which detected by heat sensor 52) of the refrigeration circuit (22; Col. 2, lines 41-52; see figure 1). Also, in figure 2, Richardson clearly teaches the system comprises multiple stages as the stage shown in figure 1. Therefore, the controller (50) controls the first and second valves in response to the operation condition in the refrigeration cycles (see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multi-stage fluid control system of Nishimura to incorporate a controller as taught by Richardson in order to improve the heat exchange efficiency between the refrigerant and water by better controlling and commanding the staging of water and operation of the compressors.
Regarding claim 2, Nishimura as modified discloses each of the first and second heat exchange stage condensing coils (31, in view of the coil of Debesa) is coupled to two or more compressors (21; see figure 3 of Nishimura).
Regarding claim 3, Nishimura as modified discloses the first heat exchange stage condensing coil (30, left side one) comprises a first heat exchange stage fluid intake end coupled to a fluid intake manifold (91) that receives the fluid from a first distal location (97; see figure 3); 
a first heat exchange stage fluid exit end (the exit of the heat exchanger 30) coupled to the first fluid output conduit that is couplable to a second distal location (98; see figure 3); and 
the first heat exchange stage condensing coil (30) is operable to transfer heat from the first refrigerant (refrigerant in the cycle 20, left side one) to the fluid (water; see figure 3).
Regarding claim 4, Nishimura as modified discloses the second heat exchange stage condensing coil (30, right side one) comprises a second heat exchange stage fluid intake end coupled to the fluid intake manifold (91; see figure 3); 
a second heat exchange stage fluid exit end coupled to the second heat exchange stage fluid output conduit that is couplable to the second distal location (98; see figure 3); and 
the second heat exchange stage condensing coil (30) is operable to transfer heat from the second refrigerant (refrigerant in the cycle 20, left side one) to the fluid (water; see figure 3).
Regarding claim 8, Nishimura as modified discloses the first heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) is configured to set the first valve (43) of the first heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) in the first position (open position) to allow the fluid to flow to the first heat exchange stage condenser (30, left side one) when the first heat exchange stage compressor (21, left side one) is operating (activation of the heat source units 11 implies the number of operating compressors; in paragraphs [0086]-[0087], Nishimura discloses the heat source unit 11 of the second circulating pipeline 49 is activated, whereby the heat transfer water is heated and then supplied by way of flow rate control valve 43, to the high temperature side communication pipe 91).
Regarding claim 9, Nishimura as modified discloses the second heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) is configured to set the second valve (43, right side one) of the second heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) in the first position (open position) to allow the fluid to flow to the second heat exchange stage condenser (30, right side one) when the second heat exchange stage compressor (21, right side one) is operating (activation of the heat source units 11 implies the number of operating compressors; in paragraphs [0086]-[0087], Nishimura discloses the heat source unit 11 of the second circulating pipeline 49 is activated, whereby the heat transfer water is heated and then supplied by way of flow rate control valve 43, to the high temperature side communication pipe 91).
Regarding claim 10, Nishimura as modified discloses the multi-stage fluid control system further comprises an intake conduit (the conduit between the valve 43 and condenser 30) coupled to the fluid intake manifold (91), the intake conduit configured to be couplable to the second distal location (97; see figure 3).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Debesa and Richardson as applied to claim 1 above and further in view of Alsenz (6,161,394, previously cited and appied).
Regarding claim 6, Nishimura as modified discloses the first heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) configured to operate the first valve (43) of the first heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura); and the second heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) configured to operate the second valve (43) of the second heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura; see figure 3 of Nishimura and figure 1-2 of Richardson).
However, Nishimura fails to explicitly disclose the first and second heat exchange stage modulating valve control system includes one or more microcontrollers.
Alsenz teaches a refrigeration system comprising a microcontroller (56) which controls the operation of control valve (40) to adjust temperature (Col. 5, lines 61-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multi-stage fluid control system of Nishimura 
Regarding claim 7, Nishimura as modified discloses the second heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura) configured to operate the second valve (43) of the second heat exchange stage modulating valve control system (controller 50 of Richardson and valve 43 of Nishimura; see figure 3 of Nishimura and figure 1-2 of Richardson).
However, Nishimura fails to disclose the second heat exchange stage modulating valve control system includes one or more microcontrollers.
Alsenz teaches a refrigeration system comprising a microcontroller (56) which controls the operation of control valve (40) to adjust temperature (Col. 5, lines 61-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multi-stage fluid control system of Nishimura to incorporate a microcontroller in order to reduce size and weight of the valve control system.

Claims 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Debesa, Richardson and Otake et al. (2007/0199337, previously cited and applied).
Regarding claim 11, Nishimura as modified in detail as in claim 1 above discloses a multi-stage water control system for a water source heat pump, comprising: 
at least two compressors (21), each compressor of the at least two compressors being coupled to a refrigerant tubing for circulating refrigerant (see figure 3); 

a water intake conduit (49) coupled to the manifold (91; see figure 3); 
a first water output conduit () coupled to a first condensing coil (31, left side one) of the at least two condensing coils (30) and a second water output conduit () coupled to a second condensing coil (31, right side one) of the at least two condensing coils (30; see figure 3); and 
a controller (50, Richardson) coupled to each a first water control valve (43, left side one) and a second water control valve (43, right side one) and configured to operate each of the first and second water control valves (43) in a flow setpoint position (open position) and a closed position (close position; paragraphs [0086]-[0087], see figure 3 of Nishimura).
However, fails to disclose a three-way valve coupled to each of the condensing coils of the at least two condensers and operable to divert fluid from inlets of each of the condensing coils to an outlet.
Otake teaches a refrigeration cycle device which comprises plurality of refrigerant loop (502 and 508) and water loop (505, see figure 5) wherein a three-way valve (547A) coupled to the condensers (513 and 583) and operable to diver fluid from inlets of the condenser (512 and 582) to an outlet (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multi-stage fluid control system of Nishimura 
Regarding claim 12, Nishimura as modified discloses each condensing coil (31, in view of the coil of Debesa) of each of the at least two condensers (30) is coupled to two or more compressors (21; see figure 3).
Regarding claim 13, Nishimura as modified discloses each condenser (30) of the at least two condensers (30) being fluidly coupled to a different one of the at least two compressors (21) and each condenser (30) of the at least two condensers (30) configured to receive the refrigerant from the refrigerant tubing to form multiple, separate refrigeration loops (20; see figure 3), the at least two condensers (30) configured to transfer heat from the refrigerant (refrigerant in the loop 21) to water (water in the water loop; see figure 3).
Regarding claim 14, Nishimura as modified discloses each of the first and second water output conduits (the conduits which associated with valves 43) comprise first and second water control valves (43), respectively, interposed therein (see figure 3).
Regarding claim 15, Nishimura as modified discloses the controller (50, Richardson) is configured to control the first and second water control valves (43) to stage a flow of water through one or both of the at least two condensers (30) based on a number of compressors of the at least two compressors (21) that are operating (activation of the heat source units 11 implies the number of operating compressors; in paragraphs [0086]-[0087], Nishimura discloses the heat source unit 11 of the second circulating pipeline 49 is activated, whereby the heat transfer water is heated and then 
Regarding claim 19, Nishimura as modified discloses the water intake conduit (49) is configured to be couplable to a distal location (97; see fiure 3).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Debesa, Richardson and Otake as applied to claim 15 above and further in view of Alsenz.
Regarding claim 16, Nishimura as modified discloses the controller (50, Richardson) for controlling the first and second water control valves (43; see figure 3 of Nishimura and figures 1-2 of Richardson).
Nishimura as modified fails to disclose the controller comprises one or more microcontrollers.
Alsenz teaches a refrigeration system comprising a microcontroller (56) which controls the operation of control valve (40) to adjust temperature (Col. 5, lines 61-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the multi-stage fluid control system of Nishimura to incorporate a microcontroller in order to reduce size and weight of the valve control system.
Regarding claim 17, Nishimura as modified discloses the controller (50, Richardson) is configured to: open the first water control valve (43) for the fluid to flow to 
Regarding claim 18, Nishimura as modified discloses the controller (50, Richardson) is configured to: open the second water control valve (43) for the fluid to flow to a second condenser (30) of the at least two condensers (30) only when a second compressor of the at least two compressors is operating (activation of the heat source units 11 implies the number of operating compressors; in paragraphs [0086]-[0087], Nishimura discloses the heat source unit 11 of the second circulating pipeline 49 is activated, whereby the heat transfer water is heated and then supplied by way of flow rate control valve 43, to the high temperature side communication pipe 91; therefore, Nishimura implicitly discloses the claimed operation relationship between the first and second heat exchange stage modulating valve control systems 43 and number of operating compressors 21).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments on the Remarks filed on 02/03/2021 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph on page 8 to paragraph 1 on page 9 that “Richardson does not disclose that the control circuit 50 sets a position of a valve between a first and second position. In particular, Richardson fails to disclose ‘the first heat exchange stage modulating valve control system is configured to modulate a first valve of the first heat exchange stage modulating valve control system between a first and second position of the first valve ... the second heat exchange stage modulating valve control system is configured to modulate a second valve of the second heat exchange stage modulating valve control system between a first and second position of the second valve’ as recited by independent claim 1” however, the Office respectfully disagrees. The argued first and second positions of the valve can be just an open position and a close position. It is understood to one having ordinary skill in the art that any two way valve includes an open position and close position in order to supply and shut off fluid flow in the system. In the instant case, Richardson teaches the control circuit (50) control the operation of the valves to control the flow of fluid in the corresponding fluid stage. The operation of the valve includes at least an open position 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763